DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-16 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10463552, claims 1-3, 15, 17 & 18 of US Patent No. (US 9198815), claims 1, 5, 7, 8, 10-12 and 14 of US Patent No. (US 9504619) and claims 1, 4, 7 and 13-15 of US Patent No. (US 10111791).  Although the conflicting claims are not identical, they are not patentably distinct from each other because a controller configured to move the bed device in accordance with an input from a user; and, a memory configured to store a plurality of regulation contents, the regulation contents including a first status of the bed device, the first status being stored in association with a first input corresponding to a first regulated movement of the bed device, wherein when the first input is received, the controller is configured to regulate a movement of the bed device corresponding to the first input if the bed device is in the first status, and the controller is configured not to regulate a movement of the bed device corresponding to the first input if the bed device is not in the first status.  The controller is .
In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a p

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weigold (CA 2239121 C) in view of Yamauchi (JP H07-163622A).
As to claim 1, Weigold discloses in sleeping device having claimed:
a.	a controller configured to move the bed device in accordance with an input from a user read on Page 42, (hand held controller 256 is provided as shown in Figs. 16, 21, and 22 for controlling the operation of bed and mattress structure 50. Hand held controller 256 includes a first end 310, a second end 312, a power and communication cord 314 extending away from
second end 312 and toward bed and mattress structure 50, an upper face 316, and a key pad 318 carried on upper face 316 for receiving inputs from the user, bed and mattress structure 50 adjusting its various features in response to the inputs from keypad 318); and, a memory configured to store a plurality of regulation contents, the regulation contents including a first status of the bed device, the first status being stored in association with a first input corresponding to a first regulated movement of the bed device, wherein when the first input is received, the controller is configured to regulate a movement of the bed device corresponding to the first input if the bed device is in the first status Page 43, (Memory buttons 322 provide the user with the ability to establish one or more preferred "memory positions" of articulating deck 138. In addition, the memory positions include a corresponding air pressure in zones 192, 194, 196, 198 of air bladder 96 selected by the user to provide selected firmness and support characteristics to correspond to each preferred position of articulating deck 138, as shown in Fig. 22 in which illustrative key pad 318 allows the user to establish two memory positions. Once the user establishes the memory positions, the user simply presses the memory button corresponding to the desired position and articulating deck 138 will automatically move to its prescribed position while each zone 192, 194, 196, 198 of air bladder 96 is automatically inflated or deflated to its prescribed pressure so that mattress 52 provides the preselected firmness and support characteristics selected by the user to correspond to the selected position of articulating 
	However, Yamauchi in sleeping device teaches:
c.	the controller is configured not to regulate a movement of the bed device corresponding to the first input if the bed device is not in the first status read on ¶ 0019, (the control means 12 receives the information on the body position obtained by the body position detecting means 9, drives the reclining function when it is judged by the motion judging means 6 that it is the body raising motion and a signal is sent, A signal for activating the bed device 13 is transmitted to the bed device 13 with the position of the waist as a fulcrum, in the bed device 13, the reclining is driven according to the signal sent by the control means 12. As a result, the sleeping person operates white awaking up is assisted by the bed device 13. in the case where the body of the sleeping person is present at the end of She bedding by the body position detecting means 9 and the danger of the sleeper due to the driving of the bed device 13 is considered, for example, when the body position is -within 28 cm from the end of the bed and the like control the driving of the bed device 13 to stop).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the sleeping device of Yamauchi into Weigold in order to prevent injury during movement of the bed.
	As to claim 2, Weigold further discloses:
a.	wherein the regulation contents further including a second status of the bed device, the second status being stored in association with a second input corresponding to a second regulated movement of the bed device, and the second status being different from the first status read on 
	As to claim 3, Weigold further discloses:
a.	wherein the first regulated movement is different from the second regulated movement read on Page 43, (the memory positions include a corresponding air pressure in zones 192, 194, 196, 198 of air bladder 96 selected by the user to provide selected firmness and support characteristics to correspond to each preferred position of articulating deck 138, as shown in Fig. 22 in which illustrative key pad 318 allows the user to establish two memory positions. Once the user establishes the memory positions, the user simply presses the memory button corresponding to the desired position and articulating deck 138 will automatically move to its prescribed position while each zone 192, 194, 196, 198 of air bladder 96 is automatically inflated or deflated to its prescribed pressure so that mattress 52 provides the preselected firmness and support characteristics selected by the user to correspond to the selected position of articulating 
	As to claim 4, Weigold further discloses:
a.	wherein the first status is an edge-sitting mode in which the bed device takes a form that allows the user to sit on an edge of the bed device read on Page 55, (Fig. 9 is a diagrammatic illustration of a sectional view taken along line 9-9 of Fig. 8(a) showing, the four-zone air bladder having pockets separated by I-beams with the selected I-beams defining the zones of the air bladder, the ends of a second set of I-beams sealingly engaging the edge of the air bladder to separate pockets adjacent to the I-beams to form separate and independently inflatable and deflatable zones of the air bladde.  Note: the edge is inflated to support a user).
b.	the first regulated movement is raising an upper leg of the user lying on the bed device read on Page 15/16, (Fig. 6 is a view similar to Fig. 5 showing the deck in a position having the head section lifted to an upward raised position, the thigh section lifted slightly to an upward raised position, and the foot section elevated above and generally parallel to the seat section, cuts formed in the sculptured foam core on the surface opposite the folds allowing the sculptured foam core to generally conform to the shape of the deck). 
	As to claim 5, Weigold further discloses:
a.	wherein the first status is a transferring mode in which the bed device takes a form that allows the user to transfer, and the first regulated movement is raising a back of the user lying on the bed device read on Page 15/16, (Fig. 6 is a view similar to Fig. 5 showing the deck in a position having the head section lifted to an upward raised position, the thigh section lifted slightly to an upward raised position, and the foot section elevated above and generally parallel 
	As to claim 6, Weigold further discloses:
a.	wherein the first status is a status that an angle of a back portion of the bed device exceeds a first angle, and the first regulated movement is a rolling movement of the bed device read on Page 5, (The mattress structure components include a frame preferably made from a relatively firm foam rubber such as a high resiliency, high density urethane foam. The frame is positioned generally along the perimeter of the mattress. Use of a relatively firm foam provides support characteristics that aid users as they ingress and egress to and from an upwardly facing sleeping surface of the mattress and that prevent the user from rolling off of the sleeping surface. The frame is formed to include a central opening beneath the sleeping surface above which the user will rest).
As to claim 12, the claim is interpreted and rejected as to claim 1.
As to claim 13, the claim is interpreted and rejected as to claim 2.
As to claim 14, the claim is interpreted and rejected as to claim 3.
As to claim 15, the claim is interpreted and rejected as to claim 4.
As to claim 16, the claim is interpreted and rejected as to claim 5.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Yamauchi and further in view of Yamauchi (US 4645328 hereinafter Yamauchi’328).
As to claim 7, Weigold in view of Yamauchi does not explicitly recite wherein the actuator comprises a stepper motor, a servo motor, or a linear motor.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to incorporate the sleeping device of Yamauchi into Weigold in view of Yamauchi in order to provide a sleeping apparatus capable of driving the set driving position of the bed apparatus according to the human body position even if the position of the body moves during sleeping and assisting the movement according to the position of the sleeping body can be driven.

8.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Yamauchi and further in view of Jensen (US 2008/0195776).
	As to claim 8, Weigold in view of Yamauchi disclose all claim limitations except explicitly disclose a notifying means configured to notify an alert, and wherein the notifying means notify the alert when suspending the movement of the bed device corresponding to the first input.

a.	a notifying means configured to notify an alert, and wherein the notifying means notify the alert when suspending the movement of the bed device corresponding to the first input ¶ 0058, (communication from the operating units to the bed, there may also be communication from the bed to the operating units--the keys may inter alia have a blocking light 113 indicating that the adjustment of the unit they represent, is blocked).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the Communications Method, for Hospital and Nursing Beds of Jensen into Weigold in view of Yamauchi in order to prevent injury while moving the bed.
As to claim 9, Jensen further teaches:
a.	wherein the notifying means is a display to notify that the movement of the bed device corresponding to the first input is regulated read on ¶ 0016, (A long pause in the clock signal indicates that a data packet is started. This packet is initiated by an identification consisting of e.g. 3 bits, which state the type. Then, 32 bits follow, where each bit corresponds to an activation unit which might e.g. be a key on a control unit for a hospital bed, and where the individual bit indicates whether the key is activated. In principle, the data stream may be made considerably longer or be shared by several data packets, whereby the state of an almost indefinite number of keys may be communicated, and where all may be read uniquely, irrespective of how many have been activated. The activation unit might also be a unit connected to the control unit which wishes to communicate its state to another unit).
As to claim 10, Jensen further teaches:

	As to claim 11, Jensen further teaches:
a.	wherein after the confirmation is checked by the user, the suspending of the movement of the bed device corresponding to the first input is released read on ¶ 0059, (If it is not an adjustment of the setting of the bed, but instead an activation of light under the bed 209, it works in that a key (activation unit) on an operating unit 201 representing activation of this functionality is activated, and a signal is applied to the control unit 205, following which the control unit transmits a signal to the light part for activating this. A further example might be blocking of an adjustment for safety reasons 211. When a key on an operating unit 201 representing this functionality is activated, a signal is applied to the control unit 205, and the control unit is then effective to block precisely the actuator or actuators which regulates/regulate precisely this adjustment. In this connection, a signal might additionally be sent back to the operating unit for activating a light in the activated key).

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689